—Appeal from an order of the Family Court of Chemung County (O’Shea, J.), entered October 29, 1997, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for, inter alia, correspondence with the parties’ children.
Petitioner is the father of three children who were adjudicated to be abused as the result of petitioner’s admission to various allegations of heinous sexual abuse. Petitioner also pleaded guilty to one count of sodomy in the first degree as a result of his abuse of his eldest child and was sentenced to a prison term of 3V2 to 10 years which he is apparently still serving. Due to the ongoing trauma and fear that the children continue to experience, petitioner was prohibited from any contact with the children without a specific recommendation from the children’s therapist. Although this therapist has continued to withhold such a recommendation as being detrimental to the children’s recovery, petitioner has nevertheless brought successive petitions seeking permission to correspond with the children and/or the appointment of assigned counsel to aid him in this pursuit. Family Court denied all of these applications and, as a result of petitioner’s appeal of the most recent denial, petitioner’s counsel asserts that there are no nonfrivolous issues to be raised on appeal and seeks to be relieved of her representation on this basis. Upon our review of the record, the Law Guardian’s letter and the brief submitted by petitioner’s counsel, we agree and accordingly affirm Family Court’s order denying the petition and relieve petitioner’s counsel of her assignment (see, e.g., Matter of Kaleb U., 251 AD2d 923; see also, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Peters and Graffeo, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.